Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 12 further recite “such as ---” in line 3 which is indefinite since such phrase would be an expression of a range within a range.
	Applicant failed to address the rejection contrary to statement.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao
et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO
2011/005258 A1 (Jan. 13, 2011).
	Rejection is maintained for reasons of the record with the following responses.
Zhao et al. teach a mixture of a hydrophilic adhesive molecules (i.e., the instant first component), a hydrophilic polymer (i.e., the instant second component) and an oxidizing agent (i.e., meeting the instant claims 5 and 6 as further evidenced by claim 11) in claim 18 and [0038] which would meet the instant mixture.  
Zhao et al. do not specify a ratio of a hydrophilic adhesive molecule and a hydrophilic polymer as asserted by applicant although Zhao et al. teach a mixture of a hydrophilic adhesive molecules and a hydrophilic polymer in [0056] and [0061],
But, Zhao et al. teach that the purpose of employing the hydrophilic polymer is to control the overall mechanical and rheological properties of the adhesive material in lines 1-4 of [0043].
Thus, a modification to an amount of the hydrophilic polymer resulting various ratios in order to control the overall mechanical and rheological properties of the adhesive material would have been obvious to one skilled in the art and see the following.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Especially, a price of the hydrophilic adhesive molecules (i.e., the instant first component such as polydopamine) would be expected to be higher than that of a hydrophilic polymer (i.e., the instant second component such as PVA and alginate) and thus utilization of higher amount of the hydrophilic polymer in order to reduce a cost would have been obvious to one skilled in the art.

It is known that showing of unexpected results could overcome the rejection
Applicant asserts that the instant metal halide salt additive is not used for oxidation or crosslinking, but used to improve the adhesion force to the substrate.
But, Zhao et al. teach that the oxidizing agent (i.e., the instant metal halide salt additive) assists in activating the adhesion properties of the hydrophilic adhesive molecules in a more expedient matter such that the adhesive material does not harden until the surfaces are connected in a lower portion of the [0038] which would meet the asserted improved adhesion force to the substrate.  Furthermore, Zhao et al. teach that the oxidizing agent is optional by stating “may include oxidizing agents in [0044].
Further as to the assertions that the instant metal halide salt additive is not used for oxidation or crosslinking: A statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence.  In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
In other words, there is no evidence that the oxidation or crosslinking would not occur in the instant mixture.  Even if the oxidation or crosslinking occurs when the oxidizing agent is employed in Zhao et al., such phenomena would be expected to occur in the instant adhesive as well since a mixture of the same components are used in the instant invention as evidenced by the instant table 1 in which PVA/PDA-Fe3+ is taught.
Also, the instantly recited “An adhesive, comprising” and “a mixture” of claims 1 and 9 would permit the asserted oxidation or crosslinking due to presence of the oxidizing agent absent further limitations.
Applicant further asserts that the instant table 1 would show excellent adhesion force of 4.9-9.6 kPa for the claimed ratio.
But, the table 1 shows PVA/PDA ratio of 2:1, 5:1, 10:1 or 20:1 as opposed to the claimed ratio of about 1:2 to about 30:1 (i.e. reversr ratio of PDA/PVA being 2:1 to about 1:30).  Furthermore, the instant functional polymer encompasses various polymers other than the PVA used in the examples as evidenced by the instant claims 4 and 12.  Also, data related to utilization of a higher amount (2:1) or equal amount (1:1) of PDA are absent from the specification.
Thus, scope of claims is broader than showing as to the ratio and the functional polymer.
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Applicant does not persuasively explain how the Adhesion Force values from a few examples are sufficient to show that the full scope of the ratios and/or functional polymer covered by the claims 1 and 9 would impart unexpected results relative to examples of the cited art.  
Also, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Further, the claims 1, 2, 9 and 10 recite a ratio including 30:1 and the table 1 does not show the Adhesion Force value for such ratio.  The Adhesion Force value would be expected to be between 4.9 kPa for a ratio of 20:1 and 4.4 kPa for a ratio of 50:1 inherently since the table 1 shows such trend.  Evidence of unexpected results can be used to rebut a prima facie case of obviousness.  Because compounds normally vary from one another in properties, that a compound has a property somewhat “superior” in comparison to another compound does not necessarily mean the result would have been unexpected.  An applicant must establish that the property would have been viewed as unexpected by one of ordinary skill in the art.  See Pfizer, Inc. v. Apotek, Inc., 480 F.3d 1348, 1369, 1371 (Fed. Cir. 2007). (“Any superior property must be unexpected to be considered as evidence of non-obviousness,” and a proper evaluation considers what properties were expected).
Note that Zhao et al. teach that the hydrophilic polymer is alginate in claim 10 and [0060] and thus a proper comparison should be based on the alginate, not the PVA shown in table 1.
Applicant further asserts that Antoni et al. teach the polydopamine as a primer, but Antoni et al. were cited to show the art well-known various hydrophilic polymers such as poly-N-vinylpyrrolidone, polyvinyl alcohol, polyacrylic acid and polyacrylamide and Zhao et al. already teach mixtures.
Applicant does not rebut utilization of WO further addressing polydopamine having more than three 1,2-dihydroxybenzene groups.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO 2011/005258 A1 (Jan. 13, 2011), and further in view of WO 2010/091300 or Shi et al. (WO 2018/045905, March 15, 2018 which is equivalent to Shi et al. (US 2019/0062462 A1).
Rejection is maintained for reasons of the record with the above responses given for Zhao et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO 2011/005258 A1 (Jan. 13, 2011).
WO2010 and Shi et al. were cited further to address FeCl3 for oxidation/crosslinking and calcium chloride (CaCl2) as a crosslinker, respectively, since the instant specification teaches the metal-halide salts of the instant claims 6 and 14 would include such salts.
Applicant failed to rebut any error by the examiner for utilizing WO2010 and Shi et al.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO
 2011/005258 A1 (Jan. 13, 2011), and further in view of Wang et al. (US 10,568,984)
	Rejection is maintained for reasons of the record with the above responses given for Zhao et al. (US 2014/0311673 A1) in view of Antoni et al. (US 9,272,075) and/or WO 2011/005258 A1 (Jan. 13, 2011).
	Wang et al. were cited to show various catechol containing compound such as hydrocaffeic acid at col. 11, line 22 and applicant failed to rebut any error by the examiner for utilizing Wang et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 16, 2022                                                /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762